 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, WILLIE D. HENRY
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                  )            Case No. 2:18-cv-01882-RFB-NJK
10   WILLIE D. HENRY,             )
                                  )
11
                                  )
                      Plaintiff,  )
                                  )            STIPULATION AND ORDER
12   v.                                        DISMISSING ACTION WITH
                                  )            PREJUDICE AS TO
13
                                  )            DOVENMUEHLE ONLY
     EQUIFAX INFORMATION          )
14   SERVICES, LLC; DOVENMUEHLE )
     MORTGAGE, INC; and EAGLE     )
15
                                  )
     HOME MORTGAGE, LLC,          )
16                    Defendants. )

17

18         Plaintiff WILLIE D. HENRY and Defendant DOVENMUEHLE
19   MORTGAGE, INC hereby stipulate and agree that the above-entitled action shall

20
     …

21
     …
     …
22
     …
23
     …
24
     …
25
     …
26
                                       Page 1 of 2
27

28
 1   be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and
 2   ONLY as to, DOVENMUEHLE MORTGAGE, INC. Each party shall bear its
 3   own attorney's fees, and costs of suit.
 4          Dated:             March 22, 2019

 5

 6
      By:                                          By:
 7
      /s/David H. Krieger, Esq.                    /s/Shadd A. Wade, Esq.
 8
      David H. Krieger, Esq.                       Shadd A. Wade, Esq.
 9    Nevada Bar No. 9086                          Nevada Bar No. 11310
      HAINES & KRIEGER, LLC                        ZIEVE, BRODNAX & STEELE, LLP
10    8985 S. Eastern Avenue                       9435 W. Russell Road
11    Suite 350                                    Suite 120
      Henderson, Nevada 89123                      Las Vegas, NV 89148
12    Attorney for Plaintiff                       Attorney for Defendant
13

14

15                                             ORDER
16
                                               IT IS SO ORDERED
17
                                               ________________________________
18                                             RICHARD  F. BOULWARE, II
                                               ____________________________
                                               UNITED
                                               UNITED STATES
                                                       STATES DISTRICT
                                                               DISTRICT JUDGE
                                                                        JUDGE
19
                                               DATED this 25th day of March, 2019.
20                                             DATED: ____________________
21

22

23

24

25

26
                                           Page 2 of 2
27

28
